Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
The applicant argues that Lee ‘754 does not show a monotonically-changing waveform. The examiner asserts that this argument was previously presented and argued to the Patent Trial and Appeal Board and the examiners rejection was AFFIRMED by the Board on 1/19/2022. Therefore, the examiner views the rejection as proper since the arguments have already been adjudicated by the board.
The applicant argues that Figure. 2 of Lee ‘754 is disclosed as prior art by Lee, and should therefore be treated as a secondary reference. The examiner asserts that this argument was previously presented and argued to the Patent Trial and Appeal Board and the examiners rejection was AFFIRMED by the Board on 1/19/2022. Therefore, the examiner views the rejection as proper since the arguments have already been adjudicated by the board.
The applicant argues it is improper to combine Lee ‘754 with waveform of Figure 2. The examiner asserts that this argument was previously presented and argued to the Patent Trial and Appeal 
Applicant argues Lee ‘754 and Sambonsugi fail to teach a circuit configured to perform a reset and phase measurements as claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner asserts that the applicant is arguing the combination of Lee ‘754 and Sambonsugi fail to teach the new limitations. However, the added limitations are directed to the limitations of canceled claimed 4 and 14. However, the limitations of canceled claimed 4 and 14 were previously taught by US 2006/0243883 A1 Yahazu et al. Furthermore, the newly added limitations to independent claims 1 and 11 have been rejected further in view of US 2011/0221931 A1 Wakabayashi et al and a detailed rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 is recites the limitation "according to claim 4" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 are recites the limitation "according to claim 14" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-3, 5-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174754 A1 Lee et al in view of US 2013/0021510 A1 Sambonsugi further in view of US 2011/0221931 A1 Wakabayashi et al.
2:	As for Claim 1, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] an image sensor, comprising: a pixel circuit including a reset transistor (370) and an amplification transistor (470), the pixel circuit configured to output a pixel signal (output of 430); an amplifier (330) including a pixel input (negative terminal) and an amplifier output (output of 330 input to 350), the amplifier configured to amplify a signal received at the pixel input. (Paragraph [0059]); a capacitor (500) connected to one of a source or a drain of the reset transistor (370) and to the amplification transistor 470); a first signal line (connection between 430 and 330) connected to the pixel circuit (310) and to the amplifier (330); and a 
Sambonsugi teaches in Paragraphs [0156-0159] and depicts in Figures 1 and 10 a digital camera with an image sensor having a column differential amplifier configured to have a selectable gain that allows a camera user to change the gain of the amplifier to different gains including gains of 8, 16 and 32. Sambonsugi teaches this variable gain differential amplifier is advantageous because it allows for the camera system and image sensor to operate at different selectable ISO gain settings and therefore, allow the camera to operate in different lighting environments including low light environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of lee to use the variable differential amplifier circuit of Sambonsugi for the differential amplifier of lee in order to enable the camera system of lee to operate at different selectable ISO gain settings and therefore, allow the camera to operate in different lighting environments including low light environments.
Lee et al in view of Sambonsugi teaches a camera system that performed correlated double sampling (CDS). However, Lee et al in view of Sambonsugi does not explicitly teach, wherein: the CDS circuit is configured to perform a P-phase measurement corresponding to a reset level of the pixel circuit, and the CDS circuit is configured to subsequently perform a D-phase measurement corresponding to a data level of the pixel circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the CDS function of Wakabayashi et al for the CDS function of Lee et al in view of Sambonsugi in order to reduce fixed pattern noise and therefore, improve image quality.
3:	As for Claim 2, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] wherein the capacitor (500) is connected to a gate of the amplification transistor (470).
4:	As for Claim 3, Lee depicts in Figure 8 and teaches in Paragraphs [0057-0059] wherein the amplifier (330) is configured to receive the pixel signal at the pixel input (negative terminal) and to receive a reference signal (Vr) at a reference input (positive terminal).
5:	As for Claim 5, Lee et al in view of Sambonsugi teaches a camera system that performed correlated double sampling (CDS). However, Lee et al in view of Sambonsugi does not explicitly teach, wherein: the CDS circuit is configured to perform a P-phase measurement corresponding to a reset level 
Wakabayashi et al teaches an image sensor circuit that performs correlated double sampling. Furthermore, Wakabayashi et al teaches on Paragraphs [0140] wherein: the CDS circuit is configured to perform a P-phase measurement corresponding to a reset level of the pixel circuit, and the CDS circuit is configured to subsequently perform a D-phase measurement corresponding to a data level of the pixel circuit. Wakabayashi et al teaches in Paragraphs [0092-0110] wherein the CDS circuit is further configured to perform the P-phase measurement in response to a first ramp signal (Figure 4) and produced by an analog-to-digital converter before the reset operation, and to perform the D-phase measurement in response to a second ramp signal produced by the analog-to-digital converter after the reset operation. Furthermore, Wakabayashi et al teaches calculating a difference between the P-phase measurement and the D-phase measurement in order to reduce fixed pattern noise and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the CDS function of Wakabayashi et al for the CDS function of Lee et al in view of Sambonsugi in order to reduce fixed pattern noise and therefore, improve image quality.
6:	As for Claim 6, Lee depicts in Figures 2 and 6-8 and teaches in Paragraphs [0050 and 0054 and 0059] the first voltage level is a high reset level (V1), the second voltage level is an intermediate reset level (V2), and the third reset level a low reset level (V3).
7:	As for Claim 7, Lee depicts in Figures 2 and 6-8 and teaches in Paragraphs [0050, 0054 and 0059] wherein the high reset level (V1) is higher than a gate threshold of the reset transistor, and the intermedial reset level (V2) and the low reset level (V3) are lower than the gate threshold of the reset transistor.

9:	As for Claim 9, Lee et al in view of Sambonsugi teaches a pixel circuit that has a transistor that when activated allows the image data to be read out. However, Lee et al does not teach that each pixel has both a transfer transistor and a selection transistor in order to allow for improved readout control from the image sensor.
Wakabayashi et al teaches in Paragraph [0058] and depicts in Figure 2 a pixel structure that includes both a transfer transistor and a selection transistor. This pixel construction is well known and improves readout control from the image sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel structure of the pixels in the image sensor of Lee et al in view of Sambonsugi to include both a transfer transistor and a selection transistor in order to allow for improved readout control from the image sensor.
10:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 1.
11:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 2.
12:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 3.
13:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 5.
14:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 6.
15:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
16:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 8.
17:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 9.
18:	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174754 A1 Lee et al in view of US 2013/0021510 A1 Sambonsugi further in view of US US 2011/0221931 A1 Wakabayashi et al further in view of USPN 7,277,129 B1 Lee.
19:	As for Claim 10, Lee et al depicts in Figure 8 and teaches in Paragraphs [0026, 0028 and 0057] an image sensor structure with a pixel structure (310) and an amplifier (330) external to the pixel structure.  Lee et al teaches wherein the pixel circuit is one of a plurality of pixel circuits arranged in a matrix (pixel array). However, Lee et al does not explicitly teach the amplifier (330) corresponds to a plurality of columns of the matrix.
Lee (129) depicts in Figure 3 the use of a differential amplifier (33) and teaches on Column 5, Lines 55-67 that the differential amplifier is a column amplifier used for an entire column of pixels therefore, reducing the number of amplifiers needed in the image sensor. For these reasons the rejection over the prior art is maintained. Furthermore, the examiner asserts that the term column and rows are interchangeable. Therefore, Lee (129) teaches a differential amplifier connected to multiple rows in a same column. The examiner views this as an equivalent structure when the image sensor is oriented in a way to views the rows as columns.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image sensor of Lee et al in view of Sambonsugi in view of Wakabayashi et al to share external amplifier (330) in a pixel array between multiple (columns or rows viewed differently depending on the orientation of the image sensor) of pixels in order to reduce the number of amplifiers needed and therefore, decrease the complexity and cost of the image senor.
20:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 10.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 9, 2022